DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 3-5) in the reply filed on July 26, 2021 is acknowledged.  However, the restriction requirement, as set forth in the Office action mailed on June 8, 2021, is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 7 recites, in part:
If a first electric quantity charged to the secondary battery since switching from discharging to charging is more than a first reference electric quantity, estimating a SOC from an OCV of the secondary battery by referring to the charging curve; if a second electric quantity discharged from the secondary battery since switching from charging to discharging is more than a second reference electric quantity, estimating the SOC from the OCV of the secondary battery by referring to the discharging curve; and if the first electric quantity is less than the first reference electric quantity or if the second electric quantity is less than the second reference electric quantity, estimating the SOC from the OCV of the secondary battery using a predetermined correspondence relation for supplementing SOC-OCV characteristics of the secondary battery in a region enclosed by the charging curve and the discharging curve of a region defined by the SOC and the OCV of the secondary battery.  
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 

For example, steps of “if a first electric quantity charged to the secondary battery since switching from discharging to charging is more than a first reference electric quantity, estimating a SOC from an OCV of the secondary battery by referring to the charging curve; if a second electric quantity discharged from the secondary battery since switching from charging to discharging is more than a second reference electric quantity, estimating the SOC from the OCV of the secondary battery by referring to the discharging curve; and if the first electric quantity is less than the first reference electric quantity or if the second electric quantity is less than the second reference electric quantity, estimating the SOC from the OCV of the secondary battery using a predetermined correspondence relation for supplementing SOC-OCV characteristics of the secondary battery in a region enclosed by the charging curve and the discharging curve of a region defined by the SOC and the OCV of the secondary battery” are treated by the Examiner as belonging to both mental processes and mathematical concept 
Similar limitations comprise the abstract ideas of Claim 1.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a secondary battery, a controller, a charging curve, a discharging curve;
In Claim 3: a memory;
In Claim 7: a charging curve, a discharging curve.
The additional element of “a secondary battery” only generally links the use of the judicial exception to a particular technological environment or field of use.  A charging curve and discharging curve represents a mere collection of data gathered and only adds an insignificant extra-solution activity to the judicial exception.  A memory and controller (generic processor) are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  However, the above identified additional elements are well-understood, routine and conventional in the art as evidenced by Osawa (US 2015/0028815; see Fig. 1, No. 20 for a controller; see paragraph [0058] for the memory – the open circuit voltage data is “stored” in the controller, which necessarily requires the controller to contain a memory; see paragraph [0048] for collecting battery charge and discharge curve data).Thus, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Further, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation (i.e. data collection and output, computer implementation).
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2 and 4-6 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osawa et al. (US 2015/0028815) teach a control device for a secondary battery.  Osawa et al. further teach calculation and use of an open circuit voltage curve for both charging and discharging (see Fig. 4; paragraph [0048]). Osawa et al. further teach the use of a linear interpolation as a method for estimating the current SOC (see Fig. 12; paragraph [0096]).  
However, Osawa et al. do not teach the use of the conditional stepwise method of determining which method for SOC estimation to use based on the charge/discharge quantity amount being compared to a reference amount.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JCM/Examiner, Art Unit 2864    

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864